ACCEPTED
                                                                                                 03-14-00350-CR
                                                                                                        4389522
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             3/5/2015 4:03:38 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK



               Rosemary Lehmberg  Travis County District  Attorney
                                                       FILED IN
               P.O. Box 1748 Austin, Texas 78767  Telephone: 512-854-9400  Fax: 512-854-9695
                                                                       3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                       3/5/2015 4:03:38 PM
                                                                         JEFFREY D. KYLE
                                                                               Clerk

March 5, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 121547
Austin, Texas 78711

RE:     Appeal No. 03-14-00350-CR
        State of Texas v. Adalberto Jaimes
        Trial Court Cause No. D-1-DC-13-200318
        427th Judicial District Court


 To the Honorable Third Court of Appeals:

      Now comes the State of Texas and moves for permission to file this

 supplemental letter brief, which addresses the impact of the recent opinion

 in Villarreal on this case.

      In Villarreal, the Texas Court of Criminal Appeals held that (1) a

 mandatory blood draw violated the Fourth Amendment because it did not

 fall under any recognized exception to the warrant requirement, and (2)

 implied consent that has been withdrawn by a suspect cannot serve as a

 substitute for the free and voluntary consent that the Fourth Amendment

 requires. See State v. Villarreal, No. PD-0306-14, 2014 Tex. Crim. App.
                                                                                                     1
LEXIS 1898 (Tex. Crim. App. Nov. 26, 2014).

   Villarreal directly contradicts the arguments made by the State in

Points One and Two, but the State is not ready to abandon these arguments

because Villarreal is not yet final; in fact, the court granted the State’s

motion for rehearing on February 25, 2015. See id., 2015 Tex. Crim. App.

LEXIS 201. It is quite possible that the court will issue a different decision

upon rehearing, especially since the court was narrowly split 5-4, and three

of the judges who joined the majority opinion have recently left the court.

   In the event that this court follows Villarreal and holds that the blood

draw was unconstitutional, the State maintains that the federal and Texas

exclusionary rules do not apply and the evidence is still admissible, as

argued in State’s Points Three and Four.


                                 Prayer

   The State prays that this court grant permission to file this letter brief.



                               Respectfully submitted,




                                                                                 2
                                           Angie Creasy
                                           Assistant District Attorney
                                           State Bar No. 24043613
                                           P.O. Box 1748
                                           Austin, Texas 78767
                                           (512) 854-9400
                                           Fax (512) 854-4810
                                           Angie.Creasy@traviscountytx.gov
                                           AppellateTCDA@traviscountytx.gov



                Certificate of Compliance and Service
   I hereby certify that this letter brief contains 261 words. I further certify

that, on the 5th day of March, 2015, a true and correct copy of this letter

brief was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the defendant’s attorney, Alberto

Garcia, Attorney at Law, 1715 South First Street, Austin, Texas 78704.




                                           Angie Creasy




                                                                                   3